

Exhibit 10.3


MISCOR Rizzieri Non-Compete Agreement
 
This Non-Compete Agreement(“Agreement”) is made and entered into this 16th day
of January, 2008 (“Effective Date”), by and between MISCOR Group, Ltd., an
Indiana corporation (“MISCOR” or “Company”) and Richard Rizzieri (“Rizzieri”).
 
Recitals :
 
A.            Since July 2005, American Motive Power, Inc. (“AMP”) has been
engaged in the repair, remanufacturing and rebuilding of locomotive engines, as
well as providing related goods and services to the railroad industry (as
conducted on and prior to the date hereof, the “Business”), from its facility at
9431 Foster Wheeler Road, Dansville, New York.
 
B.            Rizzieri has been the General Manager of AMP since its
inception.  Rizzieri has also been a shareholder of AMP since January 2007.
 
C.            Rizzieri is intimately familiar with the Business, including its
operations, employees, suppliers and customers.
 
D.            Pursuant to the AMP Stock Purchase Agreement (the “Stock Purchase
Agreement”), executed January 16, 2008, MISCOR has purchased all of the
outstanding stock of AMP.
 
E.            MISCOR would not have been willing to enter into the Stock
Purchase Agreement without the agreement of Rizzieri to execute this Agreement,
along with the execution of a similar agreement by each of the other
shareholders of AMP.
 
F.            The consummation by MISCOR of the transactions contemplated by the
Stock Purchase Agreement is in reliance upon the assurance of Rizzieri that he
will comply fully with all of the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and covenants herein exchanged
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.            Consideration.  Rizzieri hereby acknowledges and agrees that his
execution of this Agreement is a material inducement to MISCOR to consummate the
transactions contemplated by the Stock Purchase Agreement. Rizzieri further
acknowledges and agrees that the consummation by MISCOR of the transactions
contemplated by the Stock Purchase Agreement, with the resulting significant
benefits to Rizzieri, constitutes sufficient consideration to support the
covenants set forth in this Agreement.
 
2.            Term.  This Agreement shall commence on the Effective Date and
continue for a period of three (3) years.
 
3.            Covenants of Rizzieri.
 

Page 1of 6

--------------------------------------------------------------------------------



(a)            Covenants Against Competition and Solicitation.  Rizzieri agrees
that he will not, for the Prohibited Period (as defined below), without the
express written consent of Company:
 
(i)            Directly or indirectly, as a proprietor, officer, employee,
partner, stockholder, consultant, agent, owner or otherwise, work for, render
assistance or services to or otherwise participate in any business that competes
with or engages in business substantially similar to the Business anywhere
within the Prohibited Territory (as defined below);


(ii)            Directly or indirectly, induce, hire or solicit or seek to
induce, hire or solicit any person who was engaged with AMP as an employee,
agent, independent contractor or otherwise at any time within one year before
the Closing Date to end his or her engagement or employment with Company, other
than as a result of a general solicitation not specifically directed at the
employees of the AMP or at any specific employee of AMP; or other than those
employees disclosed on Exhibit A to this Agreement.


(iii)            Either for himself or for any other person, firm, corporation
or entity, solicit, divert or accept, or attempt to solicit, divert or accept
any persons or entities which were customers or suppliers of AMP at any time
within one year before the Closing Date with the intention that such persons not
provide goods or services to, or decrease their supply of goods and services to,
AMP. AMP and LMC currently have joint suppliers and vendors in several cases


For purposes of this Agreement, the “Prohibited Territory” means anywhere within
a one thousand (1000) mile radius of AMP’s facility in Dansville, New York,
unless that geographic restriction is deemed to be of unreasonably broad scope,
and therefore unenforceable, by a court of competent jurisdiction, in which case
the next sentence shall define the Prohibited Territory.  The Prohibited
Territory means anywhere within a five-hundred (500) mile radius of AMP’s
facility in Dansville, New York, unless that geographic restriction is deemed to
be of unreasonably broad scope, and therefore unenforceable, by a court of
competent jurisdiction, in which case the next sentence shall define the
Prohibited Territory.  The Prohibited Territory means anywhere within a
two-hundred-fifty (250) mile radius of AMP’s facility in Dansville, New York.


The term “Prohibited Period” shall be defined as a period of three (3) years
from and after the Closing Date as defined in the Stock Purchase Agreement.


(b)            Reasonableness of Covenants.  Rizzieri acknowledges and agrees
that the temporal, geographic and other limitations contained in this Section 3
are reasonable and necessary for the proper protection of MISCOR’s investment in
AMP and shall be enforceable to the fullest extent permitted by law.
 
(c)            Modification.  In the event that any term, provision or covenant
contained in this Section 3 is found to be unreasonable, and therefore
unenforceable, by a court of competent jurisdiction, but would be valid and
enforceable if any part thereof were deleted or

Page 2of 6

--------------------------------------------------------------------------------



otherwise modified, then the parties expressly agree that a court may limit the
application of, or modify any such term, provision or covenant and proceed to
enforce such term, provision or covenant as so limited or modified.


4.            Remedies for Breach.  Rizzieri acknowledges that Company’s remedy
at law for any breach of Rizzieri’ obligations under Section 3 would be
inadequate and specifically agrees that Company shall be entitled to injunctive
relief against him, without the necessity of proof of actual damage or the
posting of a bond, in addition to any other remedies available at law or in
equity, including compensatory damages incurred by Company as a result of such
violation and including costs, expenses and reasonable attorneys’ fees in
enforcing any of its rights under Section 3.  The rights and remedies set forth
in this Agreement shall be cumulative and not exclusive.
 
5.            Miscellaneous.
 
(a)            Notices.   Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date delivered, if delivered in person, or on the date mailed, if mailed
first-class, postage prepaid, certified mail, return receipt requested, at the
address set forth below (or such other address as may be given by like notice):
 

 
If to Company:
     
MISCOR Industrial Services, Inc.
   
1125 South Walnut Street
   
South Bend, Indiana  46619
   
Attn:  John A. Martell
   
And   James M. Lewis
         
with a copy to:
         
Cahill/Wink LLP
   
60 Railroad Place, Suite 202
   
Saratoga Springs, New York 12866
   
Attn:  Stephen P. Wink, Esq.
   
          Louis Gambino, Esq.
         
and a copy to:
         
Barnes & Thornburg LLP
   
600 1st Source Bank Center
   
100 North Michigan
   
South Bend, Indiana 46601
   
Attn:  Richard L. Mintz, Esq.
       
If to Rizzieri:
Richard Rizzieri
   
11 Wheeler Street
   
Cohocton, NY 14826
     




Page 3of 6

--------------------------------------------------------------------------------






   
With a copy to:
         
Boylan, Brown, Code, Vigdor & Wilson, LLP
   
2400 Chase Square
   
Rochester, NY  14604
   
Attn: Robert F. Mechur, Esq.



(b)            Assignment; Binding Effect. No party to this Agreement may assign
this Agreement or such party’s right, duties and obligations hereunder without
the prior written consent of the other party hereto; provided, that Company
shall have the right to assign its rights hereunder to an Affiliate of
Company.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their heirs, personal
and legal representatives, successors and assigns.  For purposes of this
Agreement, “Affiliate” means a person or entity that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, another person or entity or which any person or entity owns
or controls directly or indirectly 50% or more of the voting shares or of the
value of such person or entity or has the ability to control the management or
affairs of such person or entity.
 
(c)            Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction or as a result
of legislative or administrative action, such holding or action shall be
strictly construed and shall not affect the validity or affect any other
provision of this Agreement.
 
(d)Governing Law; Venue.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of laws.  The parties expressly agree that the
Indiana state courts located in St. Joseph County, Indiana (or if there is
exclusive federal jurisdiction, the United States District Court for the
Northern District of Indiana) shall have exclusive jurisdiction and venue over
any dispute arising out of this Agreement.  To the extent not otherwise subject
to the jurisdiction of such courts, the Purchaser and each Shareholder hereby
agrees to waive any objection to jurisdiction and to subject itself to the
jurisdiction of such courts.  The parties also hereby agree to accept service of
process by Federal Express or similar overnight courier to the applicable notice
address set forth in Section 5(a).


(e)            Waiver. The failure of any party to enforce at any time or for
any period of time any of the provisions of this Agreement shall not be
construed as a waiver of such provision or of the right of the party to enforce
such provision.  The waiver of any breach or default or the failure to exercise
any right shall not be deemed a waiver of any subsequent breach or default or
waiver of the right to exercise any other right.
 
(f)            Entire Agreement and Amendment. This Agreement sets forth the
entire understanding of the parties, there being no oral or other written
agreements or understandings between them relating to the subject matter hereof,
and supersedes and replaces all other prior agreements, understandings or
letters of intent between the parties with regard to the subject matter of this
Agreement.  No modification, amendment, waiver or release of any provision of
this Agreement or of any right, obligation, claim or cause of action arising
under this Agreement
 

Page 4of 6

--------------------------------------------------------------------------------



shall be valid or binding for any purpose unless in writing and duly executed by
the party against whom the same is sought to be asserted.
 
IN WITNESS WHEREOF, Company has caused this Non-Compete Agreement to be executed
on its behalf by its authorized officer and Rizzieri has executed this
Non-Compete Agreement on the date or dates indicated below, effective as of the
Effective Date.
 
Richard Rizzieri
 
MISCOR Group, Ltd.
                             
Richard Rizzieri
 
John A. Martell, President and CEO
         
Date:
   
Date:
 


Page 5of 6

--------------------------------------------------------------------------------



EXHIBIT A


Employees Intending to Transfer from AMP to an LMC Company


Timothy Rawleigh-Maintenance


Robert Clancy-Maintenance


David Gates-Maintenance


Andrew Bembower-Maintenance


Jack Townsend-Maintenance


Steven Burley-Shot Blast


Scott Evans-Shot Blast


Amy Adriance-Accounting Department


Brittney Rizzieri-Accounting Department




 
 
Page 6of 6